--------------------------------------------------------------------------------

Exhibit 10.6
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into this 16th day of
February 2009, by and between James Flounlacker (the “Executive”) and ReGen
Biologics, Inc. (“ReGen” or the “Company”).
 
WHEREAS, the Company wishes to retain the services of Executive; and
 
WHEREAS, the Executive desires to be employed by the Company;
 
NOW, THEREFORE, in consideration of the promises and mutual agreements made
herein, the sufficiency of which the parties expressly acknowledge, and
intending to be legally bound hereby, the Company and Executive agree as
follows:
 
1.      Employment Term.  The Company shall employ the Executive for a one-year
term beginning on February 16, 2009 (“Effective Date”).  Thereafter, this
Agreement will automatically renew for one-year terms, unless either party
provides the other party with ninety (90) days advance written notice of the
parties’ intent not to renew.
 
2.      Employment Duties.  Executive will serve in a full-time capacity as
Senior Vice President of Administration of the Company.  Executive shall be
responsible for the following activities of the Company: management,
coordination or oversight of key objectives, projects and processes, including
but not limited to coordination of the implementation of the sales strategy and
plan for the Company’s products in the United States, and other duties as
assigned by the Chief Executive Officer or his designee.  Executive shall report
directly to the Chief Executive Officer.
 
3.      Compensation.
 
(a)       The Company shall pay Executive a base salary of $230,000 per annum,
to be paid in approximately equal bi-weekly installments, minus regular payroll
withholdings.  The Compensation Committee of the Board of Directors shall review
Executive’s base salary at the beginning of each calendar year during its annual
compensation review.  Such compensation may be adjusted by the Company by mutual
agreement with Executive at such annual reviews.  Executive shall receive a
$40,000 signing bonus, to be paid in full along with the Company’s first payroll
disbursed after the Effective Date of this Agreement.  Executive shall also be
eligible to receive an annual performance bonus of up to 25% of his annual base
salary, subject to the achievement of defined goals and objectives.   Annual
bonuses are intended as incentive payments, and will not be paid after the
termination of Executive’s employment with the Company.
 
(b)       Executive shall also be entitled to an initial stock option grant of
110,000 shares of the Company’s common stock vesting in equal installments over
the first four years of his employment by the Company, as well as a grant of
20,000 restricted shares of the Company’s common stock, which shall become fully
vested and unrestricted as of December 31, 2009.  Both such grants shall be
subject to the terms of a separate stock option and grant agreement to be
entered into between Executive and the Company.
 
 
 

--------------------------------------------------------------------------------

 

4.      Benefits.
 
(a)           Executive will be entitled during the term of this Agreement to
such paid vacation, paid holidays, and sick leave benefits as such benefits are
provided by the Company pursuant to the Company’s standard
policies.  Additionally, Executive shall be entitled during the term of this
Agreement, and pursuant to the terms of the individual benefit policies
(including any eligibility requirements), to (i) the Company’s standard health
and disability benefits, (ii) participation in the Company’s 401(k) program, and
(iii) any other benefits that may be customarily provided from time to time by
the Company to its employees.
 
(b)           The Company shall reimburse Executive for all documented
reasonable expenses incurred in connection with the performance of his duties
under the Agreement pursuant to the Company’s standard business expense
reimbursement policies.
 
(c)           The Company shall provide Executive during the Term of this
Agreement the same level of coverage of directors and officers liability
insurance that the Company extends to its other officers and directors.  In
addition, Company shall indemnify and hold Executive harmless from any and all
claims, demands, judgments, damages and attorneys’ fees resulting from his
actions in the performance of his duties under this Agreement on behalf of the
Company to the extent provided in the “Indemnification Agreement” attached
hereto as Exhibit A, which shall be executed by the Company and Executive
simultaneously with the execution of this Agreement.
 
5.      Termination.
 
(a)           For Cause.  Notwithstanding any other provision of this Agreement,
the Company may terminate Executive’s employment for cause at any time without
notice.  For purposes of this Agreement, “cause” shall mean the Executive’s (i)
commission of an action having a material adverse effect on the Company which
constitutes an act of fraud, dishonesty, or moral turpitude, or which, if proven
in a court of law, would constitute a violation of a criminal code or other law;
(ii) divulging or using for a non-Company purpose the Company’s Confidential
Information (as such term is defined in Section 8); (iii) commission of any act
of discrimination or harassment; (iv) use of alcohol or drugs that interferes
with the performance of Executive’s duties or (v) material breach of any duty or
obligation of the Executive to the Company where such failure is not corrected
within thirty (30) days after Executive receives written notice thereof, and an
opportunity to cure (to the extent curable).  Should the Company determine that
such “cause” exists, it may terminate Executive’s employment
immediately.  Should the Company terminate Executive’s employment pursuant to
this Section 5(a), the Company’s obligations under this Agreement shall cease,
and except as required by applicable law, Executive shall forfeit all rights to
receive any other compensation or benefits under this Agreement, except that he
shall be entitled to his base salary, minus regular payroll withholdings, for
services rendered through the effective date of termination.
 
 
- 2 -

--------------------------------------------------------------------------------

 

(b)           Without Cause.  Notwithstanding any other provision of this
Agreement, the Company may terminate Executive’s employment and this Agreement
without cause by providing Executive ninety (90) days advance written
notice.  In the event of a termination under this Section 5(b), Executive will
continue to receive his base salary, minus regular payroll withholdings, and
Company-paid health and other welfare benefits during the ninety (90) day notice
period and for an additional ninety (90) day period thereafter.  In addition,
Executive shall be entitled to exercise vested stock options in accordance with
their terms (but with an extension of 12 months of the period within which such
options must be exercised).  Solely for purposes of determining the vested
percentage of stock option and restricted stock grants at the time of such
termination, Executive shall be deemed to have continued employment with the
Company for six (6) months beyond the termination date.
 
(c)    Material Change in Responsibilities. Notwithstanding any other provision
of this Agreement, should the Company materially reduce Executive’s employment
duties as specified in Section 2 hereof, Executive may provide the Company
thirty (30) days written notice of any objection to such reduction.  The Company
shall have thirty (30) days following receipt of such notice to respond to and
cure Executive’s objection(s).  Should the Company fail to restore Executive’s
responsibilities in full or otherwise satisfy his objections during this thirty
(30) day period, Executive shall be entitled to resign; and such resignation for
purposes of salary and benefit continuation, and vesting, shall be treated as a
termination without cause as defined in Section 5(b).
 
6.      Termination Due to Change in Control.
 
(a)           Defined.  For purposes of this Agreement, a “change in control”
is:  (1) the purchase or other acquisition by any person, entity or syndicate
group of persons and/or entities within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended, or any comparable successor
provisions, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of forty percent (40%) or more of either the
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally; (2) the approval
by the stockholders of the Company of a reorganization, merger or consolidation,
in each case, with respect to which persons who were stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated Company’s then outstanding securities; (3) a
liquidation or dissolution of the Company; or (4) the sale of all or
substantially all of the Company’s assets.
 
(b)           In the event that a change in control results in an involuntary
termination of Executive through elimination of his position, Executive shall be
entitled to exercise his stock options and any grants of restricted stock in
accordance with their terms, and to continuation of his salary and
Company-provided health and other welfare benefits for six (6) months as
provided in Section 5(b).
 
 
- 3 -

--------------------------------------------------------------------------------

 

(c)           In the event of Executive’s termination pursuant to Section 6(b),
Executive may, at his sole option, elect to receive payment of six (6) months
salary in the form of a lump sum distribution, less applicable withholdings,
which shall be payable within twenty (20) days of the effective date of his
termination.
 
7.      Disability.  The Company may terminate the employment of Executive in
the event that he becomes disabled during the term of this Agreement.  Executive
shall be considered “disabled” within the meaning of this Section if he is
unable as a result of accident or illness (physical or mental) to perform the
material duties of his position for a period of six (6) consecutive
months.  Executive’s termination pursuant to this Section shall be treated as a
termination without cause as defined in Section 5(b).
 
8.      Confidentiality.  In the course of performing his duties under this
Agreement, Executive will have access to “Confidential Information.”  Executive
agrees and acknowledges that this Confidential Information constitutes a
valuable and unique asset of the Company, and that its protection is of critical
importance to the Company.  To ensure that such Confidential Information is not
disclosed or divulged to third persons, Executive agrees:
 
(a)           that Confidential Information is owned by the Company, and is to
be held by Executive in trust and solely for the benefit of the Company;
 
(b)           that he shall not in any way utilize such Confidential Information
for the gain or advantage of Executive or others to the detriment of the
Company; and
 
(c)           that upon termination of this Agreement, he shall promptly return
any and all such Confidential Information to the Company, and shall thereafter
without limitation continue to abide by the confidentiality provisions of this
Section.
 
For purposes of this Agreement, “Confidential Information” shall include, but
not be limited to, information that has been created, discovered, developed or
otherwise become known to the Company and/or in which property rights have been
assigned or otherwise conveyed to the Company, which information has commercial
value in the business in which the Company is at the time engaged or in which it
has an identified plan to be engaged.  By way of illustration, but not
limitation, Confidential Information includes trade secrets, processes,
structures, formulas, data and know-how, improvements, inventions, product
concepts, techniques, marketing plans, strategies, forecasts, customer lists and
information about the Company’s employees, and/or consultants.
 
Executive further agrees that he will execute the Company’s proprietary
information and invention agreement as a condition of his employment.
 
 
- 4 -

--------------------------------------------------------------------------------

 

9.      Non-Solicitation.
 
(a)           Executive agrees that during any term of this Agreement and for a
six (6) month period following any termination of this Agreement, he will not,
directly or indirectly, without the prior written consent of the Company,
solicit or attempt to solicit business similar to that provided by the Company
from any individual or entity that was a customer of the Company at any time
during the six (6) month period immediately prior to Executive’s termination of
employment by the Company.
 
(b)           Executive agrees that during the term of this Agreement and for a
twelve (12) month period following any termination of this Agreement
(hereinafter referred to as the “Employee Solicitation Period”), he will not,
directly or indirectly, without the prior written consent of the Company,
solicit or induce any employee, contractor or consultant of the Company to leave
their position with the Company to work for Executive or another employer or
benefactor of Executive, or hire for any purpose any such employee, contractor
or consultant of the Company.
 
10.           Notices.  Any notice or communication under this Agreement will be
in writing and sent by registered or certified mail addressed to the respective
parties as follows:
 
 
 
If to the Company:
Chief Executive or Chief Financial Officer

 
ReGen Biologics, Inc.

 
411 Hackensack Avenue

 
Hackensack, NJ 07601



 
If to the Executive:
James Flounlacker

 
907 Country Club Drive

 
Vienna, VA 22180



 
Executive shall in such manner notify the Company of any change in his address
above, and thereafter, the Company shall forward any notices under this
Agreement to Executive at such new address.
 
11.           Entire Agreement.  This Agreement embodies the entire agreement of
the Parties relating to Executive’s employment and supersedes all prior
agreements, oral or written relating to this subject matter.  No amendment or
modification of this Agreement shall be valid or enforceable unless made in
writing and signed by both parties.
 
12.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware.
 
 
- 5 -

--------------------------------------------------------------------------------

 

13.           Severability.  Should one or more of the provisions of this
Agreement be held invalid or unenforceable by a court of competent jurisdiction,
such provisions or portions thereof shall be ineffective only to the extent of
such invalidity or unenforceability, and the remaining provisions of this
Agreement or portions thereof shall nevertheless be valid, enforceable and
remain in full force and effect.
 
14.           §409A Compliance.  The parties to this Agreement intend that no
benefit hereunder shall be treated as nonqualified deferred compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
agree that this Agreement shall be so interpreted.
 
15.           Assignment.  This Agreement shall be upon the parties and their
respective heirs, representatives, successors and assigns, and shall run to the
benefit of the parties and their respective heirs, representatives, successors
and assigns.
 
 
EXECUTIVE:
 
REGEN BIOLOGICS, INC.:
     
/s/ James Flounlacker
 
/s/Brion D. Umidi
James Flounlacker
  By:  
Brion D. Umidi
    Its:
SVP and CFO
April 30, 2009
 
April 30, 2009
Date
 
Date

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Indemnification Agreement
 
 
 - 7 -

--------------------------------------------------------------------------------